     Case 1:20-cv-00455-DAD-JLT Document 15 Filed 09/24/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL NORMAN,                                    No. 1:20-cv-00455-DAD-JLT (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, GRANTING
13           v.                                         RESPONDENT’S MOTION TO DISMISS,
                                                        DISMISSING THE PETITION FOR WRIT OF
14    JAMES ROBERTSON,                                  HABEAS CORPUS, AND DECLINING TO
                                                        ISSUE A CERTIFICATE OF
15                       Respondent.                    APPEALABILITY
16                                                      (Doc. Nos. 1, 10, 14)
17

18

19          Petitioner Daniel Norman is a state prisoner proceeding pro se with a petition for writ of

20   habeas corpus. The matter was referred to a United States Magistrate Judge pursuant to 28

21   U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On December 5, 2018, the assigned magistrate judge issued findings and

23   recommendations, recommending that: (1) respondent James Robertson’s motion to dismiss the

24   petition pursuant to Rule 4 of the Rules Governing Section 2254 Cases (Doc. No. 10) be granted;

25   (2) the pending habeas corpus petition be dismissed; and (3) a certificate of appealability not

26   issue. (Doc. No. 14.) Specifically, the magistrate judge found that the claim petitioner is

27   asserting in his petition—that a prison disciplinary action violated his due process rights (Doc.

28   No. 1 at 4)—was not cognizable on federal habeas review under the circumstances of this case
                                                       1
     Case 1:20-cv-00455-DAD-JLT Document 15 Filed 09/24/20 Page 2 of 3

 1   where the granting of the requested relief would not lead to petitioner’s speedier release from

 2   custody. (Id. at 3.) The findings and recommendations were served on petitioner and contained

 3   notice that any objections were to be filed within twenty-one (21) days of the date of service. (Id.

 4   at 4.) To date, petitioner has filed no objections to the findings and recommendations, and the

 5   time for doing so has now passed.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

 7   conducted a de novo review of the case. Having carefully reviewed the entire file, the

 8   undersigned concludes that the findings and recommendation are supported by the record and

 9   proper analysis.

10          Having found that petitioner is not entitled to habeas relief, the court now turns to whether

11   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

12   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

13   under certain circumstances. 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

14   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

15   court issue or deny a certificate of appealability when entering a final order adverse to a

16   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

17   Cir. 1997). If, as here, a court denies a petition for a writ of habeas corpus, the court may only

18   issue a certificate of appealability when “the applicant has made a substantial showing of the

19   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

20   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree
21   that) the petition should have been resolved in a different manner or that the issues presented

22   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

23   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). Here, petitioner has not made

24   such a showing. Therefore, the court declines to issue a certificate of appealability.

25          For the reasons set forth above:

26          1.      The findings and recommendations issued on August 7, 2020 (Doc. No. 14) are
27                  adopted in full;

28          2.      Respondent’s motion to dismiss (Doc. No. 10) is granted;
                                                        2
     Case 1:20-cv-00455-DAD-JLT Document 15 Filed 09/24/20 Page 3 of 3

 1        3.    The petition for writ of habeas corpus (Doc. No. 1) is dismissed;

 2        4.    The court declines to issue a certificate of appealability; and

 3        5.    The Clerk of Court is directed to close the case.

 4   IT IS SO ORDERED.
 5
       Dated:   September 24, 2020
 6                                                  UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
